Citation Nr: 1508573	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In an October 2012 decision, the Board remanded for further developments.  This matter was again remanded by the Board in July 2014 for additional development.  It has now returned to the Board for appellate review.  

The bilateral hearing loss service connection claim was subsequently granted by the RO in December 2014, and is therefore not before the Board.

In December 2014, before this matter was returned to the Board, the Appeals Management Center (AMC) identified referred to the RO for initial development the inferred issue of a request for waiver of a debt.  The Board finds that as the RO is already undertaking development, further referral is unnecessary under the circumstances.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is likely related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, certain chronic diseases, such as organic diseases of the nervous system to include tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran asserts in his March 2009 claim for tinnitus that while aboard the U.S.S. Maria, he was exposed to continuous loud noises above and below deck.  In an April 2009 statement, the Veteran elaborated that he was on firing battery and caught shells as they came out.  The firing battery caused his tinnitus.    


The Veteran was afforded a VA audiological examination in September 2014.  The examiner conceded that the Veteran was exposed to noise during service and subsequently opined that the Veteran's bilateral hearing loss was at least as likely as not caused by his military service.  Based on this examination, the Veteran was granted service connection for bilateral hearing loss in a December 2014 rating decision.  

In regard to the Veteran's tinnitus claim, the September 2014 audiological examiner noted the Veteran did not report recurrent tinnitus and noted there was no note of tinnitus in the claimant's file.  

Tinnitus is ringing in the ears that is subjectively experienced by the individual.  Most forms of tinnitus cannot be heard by other persons.  The individual who experiences tinnitus is the main source for the history of that person's tinnitus.  The Veteran asserted in both his March 2009 claim and in an April 2009 statement that he has tinnitus due to noise exposure in service.  While the September 2014 VA audiologist noted the Veteran did not report recurrent tinnitus at the examination, such examiner also stated that there was no note of tinnitus in the claimant's file.  In view of this conflict, the examination report with respect to the existence of tinnitus is in adequate.  However, the examiner conceded that the Veteran had noise exposure during service.  In view of the conceded noise exposure and the grant of service connection for hearing loss due to in-service noise exposure, based in part on the Veteran's report, the Board finds the Veteran's lay statements of suffering from tinnitus as credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has tinnitus related to active duty service.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  


	
ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


